CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.

 

Exhibit 10.11(n)

 

FOURTH AMENDMENT TO PURCHASE AGREEMENT

 

This FOURTH AMENDMENT, dated as of January 23, 2020 (this “Amendment”), to the
PURCHASE AGREEMENT, dated as of February 8, 2017 (the “Existing Agreement”, as
amended by the First Amendment to the Purchase Agreement, dated as of June 11,
2018, the Second Amendment to the Purchase Agreement, dated as of November 16,
2018, the Third Amendment to the Purchase Agreement, dated as of November 13,
2019, and as amended by this Amendment, the “Agreement”), among PERIMETER MASTER
NOTE BUSINESS TRUST, a business trust organized and existing under the laws of
the State of Nevada, as issuer (the “Issuer”), PERIMETER FUNDING CORPORATION, a
Nevada corporation (“Perimeter”), as transferor (together with its successors
and permitted assigns in such capacity, the “Transferor”), ACCESS FINANCING,
LLC, a Georgia limited liability company, as assignee of Atlanticus Services
Corporation, a Georgia corporation, as servicer (together with its successors
and permitted assigns, the “Servicer”), TSO-FORTIVA NOTES HOLDCO LP, as Agent
(the “Agent”), TSO-FORTIVA CERTIFICATE HOLDCO LP, as a Certificateholder and
TSO-FORTIVA NOTES HOLDCO LP, as an Investor.

 

W I T N E S S E T H :

 

WHEREAS, the parties wish to amend the Existing Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Existing Agreement.

 

2. Amendments.

 

(a) Section 1.1 of the Existing Agreement is hereby amended by deleting the
definition of “Target Proceeds Amount” and adding the following two definitions:

 

“Daily Target Proceeds Amount” means, for any date of determination occurring on
or after December 1, 2019, an amount equal to [*****], in each case as of the
day prior to such date of determination.

 

“Target Proceeds Amount” means, for each Monthly Period commencing on or after
December 1, 2019 and occurring before December 1, 2020, an amount equal to the
sum of the Daily Target Proceeds Amount for each day in such Monthly Period.

 

 

--------------------------------------------------------------------------------

 

 

(b) Schedule A of the Existing Agreement is amended hereby by deleting the
definition of “Target Proceeds Amount.”

 

(c) Section 2.2 of the Existing Agreement is amended hereby by deleting the
fourth sentence of paragraph (b) and inserting the following in its place:

 

The Issuer shall deliver no more than two such notices to the Agent in any
calendar month, and each amount specified in any such notice must be (i) in an
aggregate amount of not less than $1,000,000 and (ii) if the related Increase
Date shall occur after February 8, 2021, in an aggregate amount, when combined
with any Note Principal Balance Increase (as defined in the Series 2018-Three
Supplement) occurring on the same day, of not less than $5,000,000.

 

(d) Section 2.2 of the Existing Agreement is amended hereby by deleting
paragraph (e) and inserting the following in its place:  

 

(e) Notwithstanding anything contained herein or in the other Transaction
Documents, in the event the Issuer prepays all or a portion of the Class A Note
Principal Balance during the Revolving Period, the Maximum Principal Amount
shall not be reduced and the Issuer shall continue to have the right to request
Note Principal Balance Increases on the terms and subject to the conditions
hereof.

 

(e) Section 2.3 of the Existing Agreement is amended hereby by deleting
paragraph (b) and inserting the following in its place:  

 

(b) The Issuer hereby covenants that the aggregate of the Class A Note Principal
Balance and the Class A Note Principal Balance (as defined in the Series
2018-Three Supplement) shall equal or exceed $[*****] at all times commencing on
December 1, 2019 and prior to December 1, 2020. Notwithstanding the foregoing,
if the Issuer repays all or any portion of the Class A Note Principal Balance,
at any time and from time to time during any Monthly Period commencing on
December 1, 2019 and prior to December 1, 2020, in an amount that causes the
aggregate of the Class A Note Principal Balance and the Class A Note Principal
Balance (as defined in the Series 2018-Three Supplement) to be less than
$[*****], the Issuer shall pay to the Agent on behalf of the Investors an amount
equal to the Target Proceeds Amount in accordance with the Indenture Supplement.
At any time on or after December 1, 2020, the Transferor or its designee shall
have the option to purchase the Class A Notes from the Investors at an amount
equal to the outstanding Class A Note Principal plus accrued and unpaid interest
thereon and all other amounts due in respect of the Class A Notes under the
Transaction Documents.

 

2

--------------------------------------------------------------------------------

 

 

(f) Section 4.2 of the Existing Agreement is amended hereby by deleting
paragraph (m) and inserting the following in its place:

 

(m) Additional Series. Notwithstanding anything contained herein or in the other
Transaction Documents, the Issuer may issue additional Series of notes under the
Indenture or any Indenture Supplement without obtaining the Agent’s prior
written consent.

 

(g) Section 4.2 of the Existing Agreement is amended hereby by deleting
paragraph (jj) and inserting the following in its place:

 

(jj) [Reserved].

 

(h) Section 4.2 of the Existing Agreement is amended hereby by deleting
paragraph (ll) and inserting the following in its place:

 

(ll) Transfer of Class B Notes; Class B Note Purchase Agreement. The Class B
Notes shall not be transferred in whole or in part without the prior written
consent of the Agent, which consent shall not be unreasonably delayed or
withheld; provided, however, the Class B Notes may be transferred to an
Affiliate of the Holder of the Class B Notes without the consent of the Agent.
The Class B Note Purchase Agreement shall not be amended, restated or otherwise
modified without the prior written consent of the Agent which consent shall not
be unreasonably delayed or withheld.

 

(i) The following new Section is hereby added to the Existing Agreement as
Section 4.6:

 

Notwithstanding anything contained herein or in the Intercreditor Agreement, the
Agent hereby agrees, for itself and on behalf of the Investors, to consent to or
waive any requested amendment or waiver to the Series 2018-One Indenture
Supplement or the Class A Purchase Agreement (as defined in the Series 2018-One
Indenture Supplement) requested by the Transferor or required pursuant to the
Intercreditor Agreement to the following definitions of “Advance Rate,”
“Borrowing Base,” “Class A Costs,” “Class A Note Rate,” “Excess Concentration
Amounts,” “Monthly Interest,” “Net Eligible Receivables Balance” or any term
used directly or indirectly in such defined term.

 

3

--------------------------------------------------------------------------------

 

 

(j) Exhibit D of the Existing Agreement is amended hereby by deleting paragraph
7 and inserting the following in its place:

 

7. No draws under the Senior Supplement may occur unless before and immediately
following such draw, the sum of the Class B Note Principal Balance and the
Series Required Transferor Amount shall be no less than 10% of the sum of (i)
the Note Principal Balance and (ii) the outstanding principal balance of the
Senior Facility.

 

3. Representations and Warranties. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity). As of the date hereof, each of the Transferor, the Issuer and the
Servicer, as to itself only and not as to any other, represents and warrants to
the Agent, the Investors and the Certificateholder, that all representations and
warranties made by it in Section 4.1 of the Agreement, with respect to itself,
are true and correct as of the date hereof.

 

4. Agreement in Full Force and Effect as Amended. Except as specifically amended
hereby, all of the terms and conditions of the Existing Agreement shall remain
in full force and effect. All references to the Existing Agreement in any other
document or instrument among the parties hereto shall be deemed to mean such
Existing Agreement as amended by this Amendment. This Amendment shall not
constitute a novation of the Existing Agreement, but shall constitute an
amendment thereof. The parties hereto agree to be bound by the terms and
obligations of the Existing Agreement, as amended by this Amendment, as though
the terms and obligations of the Existing Agreement were set forth herein.

 

5. Limited Recourse; No Proceedings. Sections 6.10 and 6.11 of the Agreement are
incorporated herein by reference.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and by separate parties hereto on separate counterparts, each of which when
executed shall be deemed an original, but all such counterparts taken together
shall constitute one and the same instrument.

 

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

4

--------------------------------------------------------------------------------

 

 

8. Limitation of Liability. It is expressly understood and agreed by the parties
hereto that (a) this Amendment is executed and delivered by Wilmington Trust,
National Association, not individually or personally but solely as trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose of binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties to this Agreement and
by any person claiming by, through or under the parties to this Agreement, (d)
Wilmington Trust, National Association has not verified and has conducted no
investigation as to the accuracy or completeness of any representation, warranty
or covenant of the Issuer and (e) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any Indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other document to which the Issuer is a party.

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

PERIMETER FUNDING CORPORATION,

as Transferor


By: /s/ Bettie Lass                                            

Name: Bettie Lass
Title: Treasurer

 

ACCESS FINANCING, LLC, as Servicer


By: /s/ Brian Stone                                            

Name: Brian Stone
Title: President

 

PERIMETER MASTER NOTE BUSINESS

TRUST, as Issuer

By: Wilmington Trust, National

Association, not in its individual capacity

but solely as Owner Trustee


By:/s/ Nancy E. Hagner                                       
Name: Nancy E. Hagner
Title: Assistant Vice President

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

TSO-Fortiva Notes Holdco LP, as Agent

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                     
Name: Glenn F. Miller
Title: Authorized Signatory

 

 

TSO-Fortiva Notes Holdco LP, as Investor

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                     
Name: Glenn F. Miller
Title: Authorized Signatory

 

 

 

TSO-Fortiva Certificate Holdco LP, as

Certificateholder

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                      
Name: Glenn F. Miller
Title: Authorized Signatory

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO PURCHASE AGREEMENT]

 